Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-36, 38-41, 45-48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (United States Patent Application Publication US 2006/0130046), hereinafter O’Neill, in view of KYUNG (United States Patent Application Publication US 2018/0107365), hereinafter KYUNG, and further in view of Singh et al. (United States Patent Application Publication US 2019/0069329), hereinafter Singh.

Regarding claim 31, O’Neill teaches a system comprising: a first device (“Client device 104a” in Fig. 1B) configured to perform a first basic service (Fig. 2B 266 “INSTALL UPDATE.” As shown in Fig. 1B, client devices 104a-c receive update packages from the update server array to install updates, which is interpreted as perform a first basic service.) and a second device (“Client device 104b” in Fig. 1B) configured to perform a second basic service; (Fig. 2B 266 “INSTALL UPDATE.” As shown in Fig. 1B, client devices 104a-c receive update packages from the update server array to install updates, which is interpreted as perform a first basic service. Each client device perform installing updates based on the update package. Each client device performs each own basic service.)
a device, (Update distribution system 120 1A, Update server Array 122 Fig. 1B, 132 Fig. 1C, 142 Fig. 1D, [0048] “the update distribution system 120 is illustrated with separate computing components including an update server array 122.”) comprising a basic service resource package associated with the first basic service and the second basic service, ([0050] “the update server array 122 receives the identity information 113a, 113b, 113c from individual client devices 104a, 104b, 104c along with a request for transfer of a specified update package 110a, 110b, 110c.” [0056] “the update store 133 archives a plurality of update packages transferred from the update generator 102.” Based on the identity information of each client, the update packages are provided to each device. The identity information of each client device is associated with each update package. As shown in Fig. 1C, a plurality of update packages for each client device, which is interpreted as the first basic service and the second basic service, is stored in the update store of the update distribution generator, which is interpreted as a basic service resource package.) and 
wherein the basic service resource package comprises a third adapted code and a third presentation resources that correspond to the first basic service and the second basic service, ([0047] “The update package 110 desirably includes mathematical operations and instructions coded into the instruction set which transform the first code version 106 into the second code version 108.” [0049] “the update server array 122 comprises one or more computing devices, which may be configured to store and archive the plurality of update packages 110a, 110b, 110c transferred from the update generator 100.” [0051] “After receiving the identity information 113a, 113b, 113c from at least one of the plurality of client devices 104a, 104b, 104c, the update server array 122 retrieves from memory or storage archive the required version of the update packages 110a, 110b, 110c and subsequently transfers the desired update package 110a, 110b, 110c to the particular client device 104a, 104b, 104c.” The mathematical operations and instructions coded into the instruction set is interpreted as a third adapted code and a third presentation resources. As discussed above, each update package, which includes the mathematical operations and instructions coded into the instruction set, is provided for each client device, which is interpreted as a third adapted code and a third presentation resources that correspond to the first basic service and the second basic service.) 
wherein the device is configured to: configure the first basic service for the first device based on the third adapted code and the third presentation resource; ([0049] “the update server array 122 may be equipped with the capability to independently and bi-directionally communicate with the plurality of client devices 104a, 104b, 104c, wherein the update server array 122 receives identity information 113a, 113b, 113c, including, type, model, and make of the device, and version of operational software or firmware currently in use on client devices 104a, 104b, 104c.” Based on the mathematical operations and instructions coded into the instruction set, which is interpreted as the third adapted code and the third presentation resource, the update server array determine the update package for each client device and transfers the update package to the particular client. The determination and transfer of the update package for each client is interpreted as configure the first basic service for the first external device.)
configure the second basic service for the second device based on the third adapted code and the third presentation resource; ([0049] “the update server array 122 may be equipped with the capability to independently and bi-directionally communicate with the plurality of client devices 104a, 104b, 104c, wherein the update server array 122 receives identity information 113a, 113b, 113c, including, type, model, and make of the device, and version of operational software or firmware currently in use on client devices 104a, 104b, 104c.” As discussed above, each update package is determined and transferred to the particular device, which is interpreted as configure the second basic service for the second external device, based on the mathematical operations and the instructions coded into the instruction set, which is interpreted as based on the third adapted code and the third presentation resource.)
O’Neill does not teach a first watch configured to perform a first differentiated service and a second watch configured to perform a second differentiated service, wherein the mobile is configured to, wherein the first differentiated resource package comprises a first adapted code and a first presentation resource that corresponds to the first differentiated service; configure the first differentiated service for the first watch based on the first adapted code and the first presentation resource; wherein the second differentiated resource package is associated with the second differentiated service of the second watch, and wherein the second differentiated resource package comprises a second adapted code and a second presentation resource that corresponds to the second differentiated service; and configure the second differentiated service for the second watch based on the second adapted code and the second presentation resource.
KYUNG teaches a first watch configured to perform a first differentiated service ([0043] “The apparatus 100 may receive watch screen designs generated by the first terminal 310, the second terminal 320, and the smart watches 200 and 330. The apparatus 100 may store the received watch screen designs by matching them with their respective user information.” [0064] “The apparatus 100 may receive an input requesting the generation of a random watch screen design from the user via an interface for generating a watch screen design. In response to receipt of the input, the apparatus 100 may provide an interface for generating a random watch screen design to a user terminal.” As shown in Fig. 1 200, 330 are interpreted as a first watch. Each watch, such as a user terminal, generates and receives a screen design, which is interpreted as perform a first differentiated service.) and a second watch configured to perform a second differentiated service (As discussed above, the second watch, which is one of 200, 330, generates and receives the screen design, which is interpreted as perform a second differentiated service.)
wherein the first differentiated resource package is associated with the first differentiated service of the first watch, (Fig. 3 S20. [0068] “the apparatus 100 may determine the user preferred  watch screen design based on evaluation information input by the user.” [0074] “the apparatus 100 may identify each of the elements included in the user-preferred watch screen design.” The first differentiated resource package or the information regarding the screen design is provided or evaluated based on the previously-registered designs. Thus, the first differentiated resource package is associated with the first differentiated service of the first external device or the screen design of the device.) and 
wherein the first differentiated resource package comprises a first adapted code and a first presentation resource that corresponds to the first differentiated service; ([0053] “The storage 104 may store at least one program 105 for executing the method according to an exemplary embodiment of the present disclosure. FIG. 2 illustrates design generating software as an example of the program 105. The operation of the apparatus 100 in connection with the execution of the design generating software 105 will be described later with reference to FIG. 3.” [0141] “Once a user whose user information falls within the predefined range of similarity to the received user information is found from among a number of previously-registered users, the apparatus 100 may acquire a watch screen design generating history of the found user. Then, the apparatus 100 may determine elements for forming a random watch screen design based on the acquired watch screen design generating history.” [0145] “Each of the methods according to the embodiments of the present disclosure that have been described above with reference to the accompanying drawings may be performed by executing a computer program embodied as computer-readable code.” Based on the information, the apparatus uses computer-readable code to perform generates and provide the first differentiated resource package, which is the first differentiated service. Furthermore, the first differentiated resource package also includes the screen designs for the device, which is interpreted as the first differentiated resource package comprises a first presentation resource that corresponds to the first differentiated service.)
configure the first differentiated service for the first watch based on the first adapted code and the first presentation resource; (Fig. 3 S30 S40 Based on the information regarding the first adapted code and the first presentation resource, as discussed above and shown in Fig. 3 S10-S40, the screen designs are generated and provided to the user terminal, which is interpreted as configure the first differentiated service for the first watch.)
wherein the second differentiated resource package is associated with the second differentiated service of the second watch, (Fig. 3 S20. [0068] “the apparatus 100 may determine the user preferred  watch screen design based on evaluation information input by the user.” [0074] “the apparatus 100 may identify each of the elements included in the user-preferred watch screen design.” Each of the obtained information is associated with its respective device. Thus, the second differentiated resource package is associated with the second differentiated service of the second watch.) and
wherein the second differentiated resource package comprises a second adapted code and a second presentation resource that corresponds to the second differentiated service; ([0053] “The storage 104 may store at least one program 105 for executing the method according to an exemplary embodiment of the present disclosure. FIG. 2 illustrates design generating software as an example of the program 105. The operation of the apparatus 100 in connection with the execution of the design generating software 105 will be described later with reference to FIG. 3.” [0141] “Once a user whose user information falls within the predefined range of similarity to the received user information is found from among a number of previously-registered users, the apparatus 100 may acquire a watch screen design generating history of the found user. Then, the apparatus 100 may determine elements for forming a random watch screen design based on the acquired watch screen design generating history.” [0145] “Each of the methods according to the embodiments of the present disclosure that have been described above with reference to the accompanying drawings may be performed by executing a computer program embodied as computer-readable code.” The information from each device corresponds to its own user information. Thus, the second differentiated resource package obtained from the second watch, uses its own cod and its own presentation resource, which is interpreted as a second adapted code and a second presentation resources that corresponds to the second differentiated service.) and 
configure the second differentiated service for the second watch based on the second adapted code and the second presentation resource. (Fig. 3 S30 S40. Based on the second adapted code and the second presentation resource from the second external device, the screen design are determined and generated to its respective device or the second external device, which is interpreted as configure the second differentiated service for the second watch.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neill by incorporating the teaching of KYUNG of a first external device to perform a first differentiated service, a second external device to perform a second differentiated KYUNG, wearable devices to communicate with external devices and display various information have been developed. ([0003]) However, methods to design a watch screen and apply it to their smart watch or for automatically generating a watch screen design based on user information have not been developed. ([0006]) By obtaining a screen design that includes user information or the first and the second differentiated resources from multiple devices, the apparatus or the electronic device configures the screen design for the particular device based on the obtained information, which can reflect user’s tastes to improve user experience. Therefore, it would be advantageous to incorporate the teaching of KYUNG of a first external device to perform a first differentiated service, a second external device to perform a second differentiated service, and configure the first and second differentiated services for the first and the second external devices based on the first and second adapted codes, and the first and the second presentation resources in order to improve user experience.
However, O’Neill in view of KYUNG does not teach a mobile phone and wherein the mobile phone is configured to query a capability set of the first watch; receive the 
Singh teaches a mobile phone. (Fig. 1 “Host devices 120” “Client devices 130” [0022] “one or more host devices ( e.g., smartphones) to provide wide area network (WAN) service (e.g., cellular data service) to electronic devices, such as smart watches and music players, with limited or no configuration WAN connectivity.” [0080] “At 604, the proxy device may determine a suitability metric that measures an ability for the proxy (host) device to communicate the data with the second network and communicate the data with the client device at the time of receiving the advertisement message.” [0095] The smartphone communicates with smart watches to share network resources. Furthermore, using the connection with a smartphone, the smartwatches receives and transfer various data through the smartphone.)
wherein the mobile phone is configured to query a capability set of the first watch; ([0022] “one or more host devices (e.g., smartphones) to provide wide area network (WAN) service (e.g., cellular data service to electronic devices, such as smart watches…” [0040] “the proxy device 304 may determine whether to offer a proxy connection…to the client device 302…If the suitability metric is above the threshold value, the proxy device 304 may provide a proxy offer 308 to the client device 302.” A proxy offer, which is interpreted as a capability set of the first watch, is provided from the proxy device to the client device, which may be a smart watch.) receive the capability set of the first watch, ([0090] “At 706, the client device may establish, via the wireless interface, a connection with the proxy device for communicating the data with the WAN or Internet when the suitability metric is greater than the suitability threshold.” When the client device receives the proxy offer, the client device determines whether to accept the proxy offer. As it is determined to accept the offer, the client device connects to the proxy device. When the connection is made, the proxy device and the client device has to communicate to set up connection, which is interpreted as receive the capability set of the first watch.) obtain, based on the received capability set of the first watch, a first differentiated resource package of the first watch; ([0042] “Data transfer 310 may then take place between the client device 302 and the proxy device 304 via the LAN once the proxy offer 308 is accepted by the client device.” As the connection is set up between the proxy device and the client device as a result of the proxy offer, the data is transferred between the proxy device and the client device, which is interpreted as obtain a first differentiated resource package of the first watch.) query a capability set of the second watch; receive the capability set of the second watch; obtain based on the received capability set of the second watch, a second differentiated resource package of the second watch. ([0041] “Proxy offers 308 may be provided to several client devices 302 at the same time, or at least within the same time period.” Setting up connection and transferring data between the proxy device and the client device using the proxy offer are provided to several client devices, which is interpreted as the second watch.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neill in view of KYUNG by incorporating the teaching of Singh of a mobile phone communicating and providing network connection to smartwatches by providing the proxy offer. They are all directed toward wireless communications. Furthermore, O’Neill teaches updating the wireless portable devices from the server through the update server array. KYUNG teaches generating and receiving screen designs of smartwatches through the apparatus. Singh teaches communication to provide connectivity and transferring data between the mobile phone and smartwatches by providing the proxy offer. As recognized by Singh, wearable devices such as smart watches may not have the power or hardware resources for network connectivity to much of the existing wireless network infrastructure. ([0004]) Thus, by using the network connectivity of the mobile phone that are connected with the smart watches, the smart watches uses more reliable connection through the mobile phone based on the determination made by the proxy offer. ([0022]) Therefore, it would be advantageous to incorporate the teaching of Singh of a mobile phone communicating and providing network connection by providing the proxy offer to smartwatches for more reliable connection. 

	Regarding claim 32, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the system of claim 31, as discussed above.
KYUNG further teaches wherein the electronic device is configured to obtain the first or second differentiated resource package from a server. ([0146] “The computer program may be transmitted from a first computing device to a second computing device via a network such as the Internet and may be installed and used in the second computing device. Examples of the first and second computing devices include server devices, stationary computing devices such as a desktop PC, and mobile computing devices such as a tablet PC.” The first and second computing devices includes server devices. The first and second computing device, such as server devices, provides the screen designs, which is interpreted as the first or second differentiated resource package, to the apparatus or the electronic device.)
	Singh teaches the mobile phone. (Fig. 1 “Host devices 120” “Client devices 130” [0022] “one or more host devices ( e.g., smartphones) to provide wide area network (WAN) service (e.g., cellular data service) to electronic devices, such as smart watches and music players, with limited or no configuration WAN connectivity.”)

	Regarding claim 32, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the system of claim 31, as discussed above.
KYUNG further teaches wherein the electronic device is configured to obtain the first or second differentiated resource package from the first or second external device. ([0043] “The apparatus 100 may receive watch screen designs generated by the first terminal 310, the second terminal 320, and the smart watches 200 and 330. The apparatus 100 may store the received watch screen designs by matching them with their respective user information.” The screen designs, which is interpreted as the first or second differentiated resource package, are received from the first and second terminals, and the smart watches, which are interpreted as the first or second external device.)
Singh teaches the mobile phone. (Fig. 1 “Host devices 120” “Client devices 130” [0022] “one or more host devices ( e.g., smartphones) to provide wide area network (WAN) service (e.g., cellular data service) to electronic devices, such as smart watches and music players, with limited or no configuration WAN connectivity.”)

Regarding claim 33, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the system of claim 31, as discussed above.
KYUNG further teaches wherein the electronic device is configured to obtain the first or second differentiated resource package from the first or second watch. ([0043] “The apparatus 100 may receive watch screen designs generated by the first terminal 310, the second terminal 320, and the smart watches 200 and 330. The apparatus 100 may store the received watch screen designs by matching them with their respective user information.” The screen designs, which is interpreted as the first or second differentiated resource package, are received from the first and second terminals, and the smart watches, which are interpreted as the first or second watch.)
Singh teaches the mobile phone. (Fig. 1 “Host devices 120” “Client devices 130” [0022] “one or more host devices ( e.g., smartphones) to provide wide area network (WAN) service (e.g., cellular data service) to electronic devices, such as smart watches and music players, with limited or no configuration WAN connectivity.”)

Regarding claim 34, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the system of claim 31, as discussed above.
O’Neill, as modified above, further teaches wherein at least one of the first basic service and the second basic service comprises at least one of an upgrade service. ([0044] “The update generator produces an update package comprising an instruction set which represents a plurality of operations that are desirably used to transform the first original code version 106 into the second updated code version. The update package is then 104 transferred to a client device via a communications medium.” The update packages is to update code for client devices, which is interpreted as the first and the second basic services comprises upgrade service for respective devices.)

Regarding claim 35, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the system of claim 31, as discussed above.
O’Neill, as modified above, further teaches wherein the first device comprises a dynamic resource loading capability, ([0060] “Upon receive the request the update store 133 references and searches for the desired update package 110, which corresponds to the correct instruction set for proper conversion of the older code version to the requested newer code version.” The first external device requests and installs desired update package, which is interpreted as a dynamic resource loading capability.) and 
wherein before obtaining first resource package from the server, the electronic device is further configured to: determine, based on hardware version information and software version information of the first device, that the device has a compatibility capability to load the first resource package to the first device; ([0062] “the client device 104 establishes a communication link with the update device server 136 and transfers identity information 113 including, type, model, and/or make of the device, as well as version of operational system software currently being used by the client device 104. The update device server 136a analyzes the identity information and checks the server manifest or queries the update store 133 for the presence of the update package 110. After comparing the available versions of operational software on the server manifest or update store 133 to the onboard version of operational software transferred by the client device 104, the update store 133 directs the transfer of the update package 110 to the client device 104.” The identity information including type, model and/or make of the device, as well as the version of operational software or applications currently in use by the client device, which is interpreted as hardware version information and software version information of the first external device is obtained before obtaining first resource package from the server. Based on the identity information, the update device server determines if the available update packages for the respective device before providing the update package to the client device. The available update package for the respective device based on the hardware version information and software version information is interpreted as compatibility capability to load the first resource package to the first external device.) and 
load the first resource package to the first device. (Fig. 2A “Install update” [0068] “the update installation process advances to a state 216 where the client device 104 subsequently installs the update package 110.” Based on the determination of the available update, the update package is transferred or loaded to the client device or the first external device.)
KYUNG teaches the first watch ([0034] “The smart watch 200, the first terminal 310, the second terminal 320, and the smart watch 330 may be used by different users.”) and the first differentiated resource package. (As discussed above in the claim 38, KYUNG teaches the screen designs, which is interpreted as the first differentiated resource package.)
Singh teaches the mobile phone. (Fig. 1 “Host devices 120” “Client devices 130” [0022] “one or more host devices ( e.g., smartphones) to provide wide area network (WAN) service (e.g., cellular data service) to electronic devices, such as smart watches and music players, with limited or no configuration WAN connectivity.”)

Regarding claim 36, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the claim 31, as discussed above.
KYUNG further teaches wherein the first watch comprises a dynamic resource loading capability, (Fig. 3 Flowchart [0065] “the apparatus 100 may determine at least one user-preferred watch screen design from among a plurality of previously-registered watch screen designs based on at least one of the watch screen design evaluation history and the watch screen design generation history of the user.” Based on the user information, the first watch or the devices shown in Fig. 1, receives or load the screen design, which is interpreted as a dynamic resource loading capability.) and 

determine, based on version information of the first watch, that the electronic device has a compatibility capability to load the first differentiated resource package to the first watch; ([0068] “the user may determine elements for forming a watch screen design such as a smart watch model, a watch type, a background image, a set of hands, an index, and one or more sub-dials and may thus generate a watch screen design according to his or her taste.” When the user generates the screen design, which is performed before the external device or the apparatus obtain the screen design from the device, the user determines for forming a watch screen design, such as a smart watch model, a watch type, a background image, an index, and one or more sub-dials. The information input by the user is used to determine if the screen design is matched with the user-preferred watch screen design, which is interpreted as that the electronic device has a compatibility capability to load the first differentiated resource package to the first external device.)
load the first differentiated resource package based on version information of the to the first watch. ([0059] “The user information 107 may include the user's sex, hobbies, and interests, the model of the smart watch 200, and operating system information of the smart watch 200.” [0070] “Once the user determines the user-preferred watch screen design, the apparatus 100 may acquire tag information previously matched to each element that forms the user-preferred watch screen design (S20).” [0141] “Once a user whose user information falls within the predefined range of similarity to the received user information is found from among a number of previously-registered users, the apparatus 100 may acquire a watch screen design generating history of the found user. Then, the apparatus 100 may determine elements for forming a random watch screen design based on the acquired watch screen design generating history.” Based on the information including a smart watch model and operating system, the screen designs are provided or loaded to the devices or the first external device.)

Regarding claims 38-41, the claims 38-41 do not further teach or define the limitations over the limitations recited in the rejected claims 31-36 above. Therefore, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the claims 38-41.

Regarding claims 45-48, the claims 45-48 do not further teach or define the limitation over the limitations recited in the rejected claims 38-43 above. Furthermore, KYUNG teaches a processor ([0046] “the apparatus 100 may include a processor 101, a network interface 102, a memory 103, and a storage 104.”) and a memory coupled with the processor and configured to store instructions. ([0047] “The processor 101 controls the general operation of each of the elements of the apparatus 100… The processor 101 may perform computation in connection with at least one application or program for executing a method of generating a watch screen design for a smart watch according to an exemplary embodiment of the present disclosure and may thus generate various interfaces for performing the method according to an exemplary embodiment of the present disclosure.” [0051] “The memory 103 stores various data, commands and/or information. The memory 103 may load at least one program 105 from the storage 104 to perform the method according to an exemplary embodiment of the present disclosure. FIG. 2 illustrates a random access memory (RAM) as an example of the memory 103.”) Therefore, O’Neill in view of KYUNG teaches all the limitations of the claims 45-48.

Regarding claim 50, O’Neill in view of KYUNG teaches all the limitations of the electronic device of claim 45, as discussed above.
O’Neill, as modified above, further teaches wherein both the first basic service and the second basic service comprise a wireless short-range connection monitoring service. ([0053] “the update server array 122 is a multi-platform computing device capable of conveniently storing a plurality of update packages 110a, 110b, 110c for the various client-based devices 104a, 104b, 104c and independently establishes communication with each client device 104a, 104b, 104c. The update server array 122 may recognize the one or more client devices 104a, 104b, 104c to determine the required and/or desired update packages 110a, 110b, 110c needed by the one or more client devices 104a, 104b, 104c.” [0065] “this particular embodiment illustrates the flexibility, effectiveness, and efficiency of the update distribution systems 100,120,130,140 to distribute a large quantity of update packages 104 over one or more hardwired or wireless communications mediums, such as the Internet or wireless local area networks (WLAN)” The update server array recognizes the connection with the particular devices for the update packages, which are interpreted as the first basic service and the second basic service. For the update packages, the connection includes wireless local area networks, which is interpreted as a wireless short-range connection. In order to establish WLAN and recognize the devices, the update array monitors the wireless short-range connection.)

Claims 37, 44, and 49 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neill in view of KYUNG and further in view of Singh as applied to claim 31 above, and further in view of Baldassari.

Regarding claim 37, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the system of claim 31, as discussed above.
O’Neill in view of KYUNG and further in view of Singh does not teach wherein based on the first adapted code and the first presentation resource, the mobile phone is further configured to: call a first application programming interface (API) to read a first script file; load the first script file to complete preprocessing before loading a differentiated resource package; call a second API to read a second script file; and load the second script file to load an adapted code and a presentation resource that corresponds to the differentiated service to complete the configuration for the first or second watch.
Bladassari teaches wherein the based on the first adapted code and the first presentation resource, the mobile phone is further configured to: call a first application programming interface (API) for reading a first script file; (Fig. 1 104 “Public API”) load the first script file to complete preprocessing before loading a differentiated resource package; ([0031] “one or more interactive elements can also be routed via through the public API 104 to the one or more mobile applications 106 and then onto one or more instances of the time synchronous application 100 on its own wearable electronic device.” [0032] “the public API 104, via a partner mobile application 106 on the mobile device, is the main source pushing the one or more interactive elements into the time synchronous application 100 on the wearable electronic device 102. Thus, the public API 104 is configured to send the one or more interactive elements over a network to a partner mobile application 106, such as a Pebble mobile application, on the mobile computing device.” [0030] “all of the one or more interactive elements are generated and routed over the network from the public API 104 hosted on the server, as the central delivery source, to the instances of the time synchronous applications resident in their wearable electronic devices. Therefore, all sources, in this embodiment, only push interactive elements via the public API 104.” The public API is loaded or used to send a push interactive elements before the wearable electronic devices perform the interactive elements, which is interpreted as preprocessing before loading a differentiated resource package.)
call a second API to read a second script file; (Fig. 1 “Subscriptions API” “Mobile applications”) and load the second script file to load an adapted code and a presentation resource that corresponds to the differentiated service to complete the configuration for the first or second watch. ([0031] “one or more interactive elements can also be routed via through the public API 104 to the one or more mobile applications 106 and then onto one or more instances of the time synchronous application 100 on its own wearable electronic device.” Fig. 1 “Subscriptions API” After the push interactive elements are received at the external devices, using the subscriptions API, which is interpreted as call a second API to read a second script file, the mobile application, load and performs synchronizing the interactive elements, which is interpreted as load an adapted code and presentation resource that corresponds to the differentiated service to complete the configuration for the first or second watch.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Neill in view of KYUNG by incorporating the teaching of Baldassari of a device configured to call the first API to complete preprocessing before loading a differentiated resource package and call the second API to complete the configuration for the first or second watch. As recognized by Baldassari, using the public API on the server, before loading a differentiated resource package, the push interactive elements, which is only the first subset or the prepossessed set of elements, can be sent to the wearable device. ([0047], [0048]) Then, the user using a second API and mobile applications subscribes different topics to customize their experiences with content on the selected topics that the users have subscribed/selected/want to see and customizes interactive pins in more ways than just their topic presentations. ([0047], [0048]) Therefore, it would be advantageous to incorporate the teaching of Baldassari of a device configured to call the first API to complete preprocessing before loading a differentiated resource package and call the second API to complete the configuration for the first or second device in order to improve user experience.

44 and 49, the claims 44 and 49 do not further teach or define the limitations over the limitations recited in the rejected claim 37 above. Therefore, O’Neill in view of KYUNG and further in view of Singh teaches all the limitations of the claims 44 and 49.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the rejections of claims 38-41 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Singh of the proxy device to provide a proxy offer including the suitability metric to the client device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/H.K./            Examiner, Art Unit 2187                                                                                                                                                                                            
/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187